The respondent was indicted by the Grand Jury for Sagadahoc County for a violation of It. S. 1930, Ch. 136, Sec. 18. This is the statute making unlawful lotteries and schemes or devices of chance. The case is before us on report on an agreed statement, and the issue concerns the validity of a so-called “bank night” as conducted by the respondent in his moving-picture house in the City of Bath.
A recital of the facts as set forth in the agreed statement is unnecessary, as in the opinion of this Court they are insufficient to allow an intelligent decision of the problem presented to us. The entry must accordingly be: Report discharged.